ull ais ob-a department of thetreasury internal_revenue_service washington d c tax exempt and se oes jan legend system a plan w plan x plan y plan z arrangement state m dear this is in response to your request for a private_letter_ruling dated date as supplemented by a letter dated date concerning the applicability of sec_415 of the internal_revenue_code code to an excess_plan and the tax consequences of certain related transactions you have submitted the following facts and representations in support of your request system a is an independent state_agency of state m which is governed by a board_of nine trustees system a operates plan w plan x plan y and plan z collectively the plans page which are contributory defined benefit plans intended to be qualified under code sec_401 a and which are also governmental plans as defined in code sec_414 the plans were established pursuant to state m statute state m has enacted legislation which authorizes system a to establish and maintain a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 accordance with this legislation system a has adopted the arrangement which is intended to be a qualified_governmental_excess_benefit_arrangement as described in code sec_415 the arrangement will be administered by system a which has established a separate trust fund for segregation of the assets related to the arrangement in participants in the plans will become eligible for benefits from the arrangement if their benefits calculated under the respective benefit formula are limited by code sec_415 as that section applies to governmental plans sec_2_1 of the arrangement provides that each eligible_employee shall be a participant in the arrangement commencing with the date he first becomes or again becomes an eligible_employee sec_2 of the arrangement further provides that each eligible_employee who becomes a participant shall be or remain a participant for so long as he is entitled to future_benefits under the terms of the arrangement eligibility for the arrangement will be determined at the time of retirement and annually for each limitation_year thereafter after any benefit increases due to the cost of living adjustment provided annually under the plans and after any applicable sec_415 limits from time to time the arrangement is funded on a pay-as-you-go basis the arrangement’s trust fund will not accumulate assets from year to year for the purpose of advance funding of the arrangement’s liabilities assets will exist in the arrangement’s trust fund from year to year solely as may be incidental to the timing of cash_flow arrangement benefits will not be paid or funded from the trusts related to the plans to the extent that the arrangement has any assets at any given time they will be held in a separate state law grantor_trust apart from the plans pursuant to sec_2 of the arrangement’s trust it is intended to be a grantor_trust for federal_income_tax purposes accumulated assets in the arrangement’s trust fund at the end of a plan_year will be designated for the purpose of offsetting administrative expenses the arrangement will be funded through contributions required to be paid_by the participating employers the contribution rates are sufficient to pay the plans’ retirement benefits without regard to the code sec_415 limit as necessary to provide pay-as-you-go funding for the actual cash_flow needs of the arrangement a portion of the employer contributions to the plans will be paid to the arrangement’s trust fund such payment will be made before such contributions are deposited into system a’s general qualified_trust fund page participants in the plans will not be given an election regarding payment of arrangement benefits the benefits will be paid at the same time and in the same manner and form as the plans’ benefits are paid to the member or beneficiary the arrangement does not allow loans to participants or beneficiaries the trustees are not empowered to pledge trust assets and borrow money employer contributions made to provide excess_benefits may not be commingled with the plans’ related trusts nor may the arrangement receive any transfer of monies from plans’ related trusts based on the above facts and representations you have requested the following rulings the arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 the amounts of benefits payable under the arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the arrangement income accruing to the arrangement’s trust fund established to hold assets of the arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function and the amounts of employer contributions to the arrangement fund to provide benefits in excess of the code sec_415 limits under the arrangement as well as the benefits payable under the arrangement are not wages for purposes of federal_insurance_contributions_act fica taxation and therefore there is no fica tax_liability with respect to these contributions or benefits code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits page with respect to your first requested ruling the arrangement is a portion of the plans which your authorized representative has stated are governmental plans as described in code sec_41 d according to the terms of the arrangement its only stated purpose is to restore the benefits lost by application of the limitation on annual benefits under code sec_415 as applicable to governmental plans the arrangement does not allow participants to elect to defer compensation the terms of the arrangement limit participation to participants in the plans for whom benefits would exceed the code sec_415 limits therefore we have determined that the arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to participants in the plans that part of the participant’s annual_benefit otherwise payable under the terms of the plans that exceeds the sec_415 limits and as such meets the requirements of sec_415 your authorized representative has stated in accordance with the terms of the arrangement that participation is automatic for participants in the plans for whom benefits are limited by code sec_415 thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case the plans which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in the present case the arrangement is part of the plans but it is maintained separately contributions to the arrangement consist only of the amount required to pay the excess_benefits for the plan_year funds are not accumulated to pay benefits in future plan years any assets of the arrangement fund not used for paying benefits for a current plan_year shall be used for the payment of the administrative expenses of the arrangement for the plan_year have determined that the requirements of sec_415 are met therefore we since the arrangement satisfies all of the requirements of code sec_415 we conclude with respect to your first requested ruling that the arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 page ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart for him or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions page various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 accordingly with respect to your second requested ruling we conclude that the amounts of benefits payable under the arrangement will be includible in gross_income of the recipients for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the arrangement with respect to your third requested ruling code sec_415 provides that i ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to the arrangement fund established to hold assets of the arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function with respect to your fourth requested ruling section dollar_figure of revproc_2001_1 c b provides that the internal_revenue_service will not issue a letter_ruling if the ruling_request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued after careful consideration of your request we have concluded that the question of fica tax treatment of a qualified_governmental_excess_benefit_arrangement under code sec_415 cannot readily be resolved before published guidance is issued consequently we are unable to rule on that portion of the request page this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 - this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to t ep ra t sincerely yours spas eyam frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division - enclosures deleted copy of ruling letter notice
